Case: 15-20172      Document: 00513270579         Page: 1    Date Filed: 11/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 15-20172
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                          November 13, 2015
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                                           Clerk


                                                 Plaintiff–Appellee,

v.

AMON RWEYEMAMU MTAZA,

                                                 Defendant–Appellant.


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:14-CR-130


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Amon Rweyemamu Mtaza pleaded guilty to one count of conspiracy to
commit wire fraud under 18 U.S.C. § 1349, one count of wire fraud under 18
U.S.C. § 1343, and two counts of aggravated identity theft under 18 U.S.C.
§ 1028A. He received concurrent sentences of 63 months for the conspiracy
and fraud counts, to be followed by concurrent two-year sentences for the
identity theft charges. Mtaza also received an aggregate three-year term of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20172     Document: 00513270579    Page: 2   Date Filed: 11/13/2015


                                 No. 15-20172

supervised release and was ordered to pay a $400 special assessment and
restitution of $400,409. On appeal, Mtaza asserts that his guilty plea was not
knowing and voluntary. Specifically, he maintains that although the district
court advised him that his identity theft charges carried a maximum
punishment of two years in prison, the court violated Federal Rule of Criminal
Procedure 11(b)(1)(I) by failing to advise him that the two-year sentence was
mandatory under § 1028A(a)(1) and thus the minimum sentence was also two
years. In addition, Mtaza contends that the district court failed to advise him
that the sentences for identity theft were required to run consecutively to the
underlying offenses.
      Because Mtaza did not object in the district court, we review for plain
error. See United States v. Vonn, 535 U.S. 55, 58-59 (2002). Under this
standard, Mtaza must show a forfeited error that is clear or obvious and that
affects his substantial rights. See Puckett v. United States, 556 U.S. 129, 135
(2009). If he makes such a showing, we have the discretion to correct the error
but only if it seriously affects the fairness, integrity, or public reputation of
judicial proceedings. See id.
      At rearraignment, the district court advised Mtaza that the sentences
for identity theft would be consecutive. The court did, however, err by not
advising Mtaza of the two-year minimum sentence. Despite this, Mtaza has
not shown that this error, or any confusion arising from the description of
consecutive sentences, affected his substantial rights because he has not
presented a reasonable probability that, but for any error, he would not have
pleaded guilty. See United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004);
United States v. Alvarado-Casas, 715 F.3d 945, 954-55 (5th Cir. 2013); United
States v. Cuevas-Andrade, 232 F.3d 440, 444-45 (5th Cir. 2000) (per curiam).
Consequently, the judgment of the district court is AFFIRMED.



                                       2